DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/22 has been entered.
 
The amendment filed 2/1/22 has been considered and entered.  Claims 2-5,7-10,12-15 and 17-20 have been canceled.  Claims 1,6,11 and 16 remain in the application.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claims 1,6,11 and 16 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being clearly anticipated by Read (2008/0296311).
Read (2008/0296311) teaches a method of dispensing viscous material on an electronic substrate comprising delivering a first and second electronic substrate pattern to respective dispense positions [0062]-[0063] and moving the first and second dispensing units (14/16) over the first and second electronic substrate patterns with a gantry (24) configured to move the first and second dispensing units (14/16) in an X-axis direction and a Y-axis direction [0039],[0062]-[0063],[0067].  Aligning the first electronic substrate pattern with the first dispensing unit (14) and aligning the second electronic substrate pattern with the second dispensing unit (16) with automatic adjustment mechanism and dispensing the material on the first and second electronic patterns [0062]-[0063].
Regarding claim 1, the dispensing units (14/16) are utilized to form two patterns on a single substrate based on the alignment thereof by the camera (claim 11).
Regarding claim 11, the substrates are properly situated then dispensing is performed on them simultaneously [0067] and if not the substrate is aligned and then dispensing is performed which meets the claimed one of the two patterns is not located correctly or failed to recognize as misaligned.  
.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being clearly anticipated by Prentice et al. (6,007,631).
Prentice et al. (6,007,631) teaches multiple head dispensing system and method whereby independently controlled dispensing heads provide simultaneous or asynchronous operations for multiple work products (abstract and col. 2, lines 34-62).  Prentice et al. (6,007,631) teaches using a gantry system whereby dispensing heads are located above the substrates and a camera is utilized as a vision system whereby the vision system located fiducial marks on substrate for alignment purposes, inspect work products after dispensing or other operations that have been performed (col. 3, line 42 – col. 6, line 67). 
Regarding claims 1 and 11, simultaneously coating would be performed on a substrate or substrates if the vision system detects no abnormalities.  If something is detected as not correct such as fiducial marks not properly located or detected, asynchronous dispensing can be initiated.  In addition, asynchronous mode would be triggered if a predetermined tolerance is not met which can include the coating dispensed or the fiduciary mark is not aligned properly.
Regarding claim 6 and 16, a vision system and processor (306) using cameras (320) is utilized to acquire image data on the substrates (col. 6, lines 58-67).
Response to Arguments
Applicant's arguments filed 2/1/22 have been fully considered but they are not persuasive.

Applicant argued the prior art fails to teach or specifically refers to synchronous and asynchronous modes.
The Examiner agrees in part.  While the references fail to specifically recite synchronous and asynchronous, the terms mean in order or in any order and both references teach forming the coatings in order when the alignment is confirmed with a vision system and this would meet the claimed limitation as if aligned then the coating is done synchronously (one after another) and if not then coating is performed on one and alignment is done before coating the other which would be asynchronous.

As detailed in the rejection, Read (2008/0296311) teaches aligning the first electronic substrate pattern with the first dispensing unit (14) and aligning the second electronic substrate with the second dispensing unit (16) with automatic adjustments from a camera which acquires image data and dispenses material simultaneously “synchronously” onto the first and second patterns [0062]-[0063].
Read (2008/0296311) clearly teaches the dispensing of the material simultaneously and hence meets the claim “synchronous” deposition of the material.  The 

Appellant argued Prentice (6,007,631) fails to reference or allude to a “synchronous mode” of operation and/or an “asynchronous mode” of operation.
The Examiner disagrees.  As detailed in the rejection, Prentice (6,007,631) teaches multiple head dispensing system and method whereby independent controlled dispensing heads provide simultaneous or asynchronous operations for multiple work products (col. 2, lines 34-62).  Asynchronous mode would kick in if the vision systems detects abnormalities such as alignment marks, defects in coating, tolerances not met, etc.

Appellant stated that the Examiner is missing the point that the references fail to teach “switching modes” from synchronous to asynchronous and this is where the claims differ from the prior art.  
The Examiner disagrees.  The claim as written recite if properly suited for simultaneous operation then synchronous operation is performed.  If not, then asynchronous is performed with one of two separate operations, single dispense or no dispense.  Hence when synchronous operation is met as is the case with both Read (2008/0296311) and Prentice (6,007,631) the asynchronous operation is not required and hence the claim is met by simultaneously or synchronous operation.  The claims do not require switching from synchronous mode to asynchronous but only require this is the synchronous modes is not met which it is in both references.  Furthermore, Prentice 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 







/BRIAN K TALBOT/Primary Examiner, Art Unit 1715